

116 HR 1324 IH: FBI Access to Speedy Technology NICS Act
U.S. House of Representatives
2019-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1324IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2019Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo improve the national instant criminal background check system in order to search the National
			 Data Exchange database when conducting criminal background checks.
	
 1.Short titleThis Act may be cited as the FBI Access to Speedy Technology NICS Act or the FAST NICS Act. 2.Requirement that the NICS system search the National Data Exchange database in conducting background checksSection 103(e)(1) of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901(e)(1)) is amended by adding at the end the following:
			
 (L)Search of National Data Exchange databaseThe system established under this section shall search the database of the National Data Exchange in conducting a background check under this section..
		